Citation Nr: 0929761	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-06 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that he has a skin rash that is causally 
related to his time in service.  Specifically, the Veteran 
has reported that he was first diagnosed with "swamp rash" 
at the dispensary at Camp Stewart in Georgia in November 
1954, and that he has had this condition since.  In this 
regard, the Veteran reported that his job at Camp Stewart was 
as an engineer, and that his duties included building a 
firing range on the swamp area at camp, requiring that he 
spend numerous days in the water and mud.  The Veteran stated 
that he was given Desenex ointment and powder to treat his 
rash during service.  The Veteran has also reported that he 
has continued to be treated for his skin rash by his primary 
physician, including being prescribed Desenex, 
hydrocortisone, and mupirocin.  Finally, the Veteran has 
reported that he received VA treatment for his skin rash in 
September 2004, when he was prescribed an anti-fungal powder.  

At the outset, the Board notes that the Veteran's service 
treatment records from February 1953 to February 1955 were 
formally found to be unavailable in February 2006 after 
attempts to associate such records were made November 2005.  

The Veteran has submitted a February 2006 VA treatment 
record, which indicates that he was receiving continuing 
treatment for vitiligo and lichen simplex chronicus.  The 
physician noted that these conditions had resolved since his 
last visit, when he was prescribed ointment for the groin 
area.  The physician also diagnosed him with venous 
dermatitis, noting that he was using compression stockings 
for this condition.  

The Board acknowledges that, in cases where the Veteran's 
service treatment records are unavailable through no fault of 
his own, there is a "heightened duty" to assist him in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
This heightened duty includes providing a medical examination 
if review of the evidence of record determines that such 
examination is necessary to decide the claim. 38 C.F.R. 
§ 3.159(c)(4).  Under the Veterans Claims Assistance Act of 
2000 (VCAA), VA is obliged to provide a medical examination 
and/or get a medical opinion when the record contains 
competent evidence that the claimant has a current 
disability; the record indicates that the disability, or 
signs and symptoms of disability, may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, there is lay evidence of record indicating 
that the Veteran sought treatment for a skin condition during 
service; current evidence of vitiligo, lichen simplex 
chronicus, and venous dermatitis; and the Veteran has 
reported a continuity of symptomatology since service.  
Therefore, the Board finds that a medical opinion regarding 
the etiology of the Veteran's skin condition is necessary to 
make a determination in this case.  

To date, none of the Veteran's private treatment records, 
including records from his routine physical examinations 
during which he was prescribed ointments for his skin 
condition, have been associated with the claims file.  These 
records should be obtained on remand.  A complete copy of the 
Veteran's VA treatment records should also be obtained on 
remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain a complete copy of the 
Veteran's treatment records for a skin 
condition from the Miami, Florida, VA 
Medical Center, including, but not limited 
to, any records dated in September 2004.  

2.  Request the Veteran to identify any 
private medical care providers that have 
treated him for his skin condition since 
1954, including the doctor(s) that 
provided his routine physical examinations 
and prescribed medicated ointments.  After 
obtaining any required authorizations, 
make arrangements to obtain the Veteran's 
complete private treatment records.  

3.  Thereafter, schedule the Veteran for a 
VA skin examination.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.

The examiner should describe and diagnose 
any current manifestations of the 
Veteran's skin condition.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any currently diagnosed 
skin condition had its onset during active 
service or is related to any in-service 
disease, event, or injury (including 
spending numerous days in the water and 
mud).  In doing so, the examiner should 
acknowledge the Veteran's lay statements 
of record, including being diagnosed as 
having "swamp rash" during service and 
suffering from continuity of 
symptomatology since service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

